UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (X) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-26016 PALMETTO BANCSHARES, INC. (Exact name of registrant as specified in its charter) South Carolina 74-2235055 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 306 East North Street, Greenville, South Carolina (Address of principal executive offices) (Zip Code) (800) 725-2265 (Registrant’s telephone number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [x] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Nonaccelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act). Yes [ ] No [x] The aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the registrant (computed by reference to the price at which the stock was most recently sold) was $63,140,845 as of the last business day of the registrant's most recently completed second fiscal quarter. 12,814,574shares of the registrant’s common stock were outstanding as of February 23, 2015. DOCUMENTS INCORPORATED BY REFERENCE The Company’s Proxy Statement with respect to an Annual Meeting of Shareholders to be held May 21, 2015 is incorporated by reference in Part III of this Form 10-K. PALMETTO BANCSHARES, INC. AND SUBSIDIARY 2014 Annual Report on Form 10-K Table of Contents PART I Forward-Looking Statements 1 Item 1. Business 2 Development and Description of Business 2 Supervision and Regulation 8 Available Information 17 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 29 Item 2. Properties 29 Item 3. Legal Proceedings 29 Item 4. Mine Safety Disclosures 29 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 Common Stock Market Prices 30 Dividends 30 Equity-Based Compensation Plan Information 31 Total Shareholder Return 31 Item 6. Selected Financial Data 33 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Criticial Accounting Policies and Estimates 34 Executive Summary 39 Financial Condition 42 Derivative Activities 58 Liquidity 58 Earnings Review 60 Impact of Inflation and Changing Prices 69 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 69 Item 8. Financial Statements and Supplementary Data 71 Management's Report on Internal Control Over Financial Reporting 71 Report of Independent Registered Public Accounting Firm 72 Report of Independent Registered Public Accounting Firm 73 Consolidated Balance Sheets 74 Consolidated Statements of Income (Loss) 75 Consolidated Statements of Comprehensive Income (Loss) 76 Consolidated Statements of Changes in Shareholders' Equity 77 Consolidated Statements of Cash Flows 78 Note 1 - Summary of Significant Accounting Policies 79 Note 2 - Cash and Cash Equivalents 89 Note 3 - Trading Account Assets 89 Note 4 - Investment Securities Available for Sale 90 Note 5 - Loans 92 Note 6 - Other Loans Held for Sale and Valuation Allowance 101 Note 7 - Premises and Equipment, net 102 Note 8 - Servicing Rights 102 Note 9 - Foreclosed Real Estate and Repossessed Personal Property 103 Note 10 - Bank-Owned Life Insurance 104 Note 11 - Deposits 104 Note 12 - Borrowings Note 13 - Shareholders' Equity 106 Note 14 - Income Taxes 107 Note 15 - Benefit Plans 109 Note 16 - Equity-Based Compensation 112 Note 17 - Average Share Information 117 Note 18 - Commitments, Guarantees and Other Contingencies 117 Note 19 - Derivative Financial Instruments and Hedging Activities 119 Note 20 - Fair Value Measurements 119 Note 21 - Regulatory Capital Requirements 122 Note 22 - Holding Company Condensed Financial Information 122 Note 23 - Related Party Transactions Note 24 - Quarterly Financial Data (Unaudited) 124 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 125 Item 9A. Controls and Procedures 125 Item 9B. Other Information 125 PART III Item 10. Directors, Executive Officers and Corporate Governance 126 Item 11. Executive Compensation 126 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 126 Item 13. Certain Relationships and Related Transactions, and Director Independence 126 Item 14. Principal Accounting Fees and Services 126 PART IV Item 15. Exhibits, Financial Statement Schedules 127 SIGNATURES 128 EXHIBIT INDEX 130 PART I Throughout this Annual Report on Form 10-K, the “Company,” “we,” “us,” or “our” refers to Palmetto Bancshares, Inc. and its consolidated subsidiary, The Palmetto Bank (the “Bank”), except where the context indicates otherwise. FORWARD-LOOKING STATEMENTS This report, including information included in or incorporated by reference into this document, contains statements which constitute forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements relate to the financial condition, results of operations, plans, objectives, future performance and business of the Company. Forward-looking statements are based on many assumptions and estimates and are not guarantees of future performance. Our actual results may differ materially from those anticipated in any forward-looking statements as they will depend on factors about which we are unsure including many factors which are beyond our control. The words “may,” “would,” “could,” “should,” “will,” “expect,” “anticipate,” “predict,” “project,” “potential,” “continue,” “assume,” “believe,” “intend,” “plan,” “forecast,” “goal” and “estimate,” as well as similar expressions, are meant to identify such forward-looking statements.Factors that may cause our actual results to differ materially from those anticipated in our forward-looking statements include, but are not limited to: ● Credit losses as a result of declining real estate values, increasing interest rates, increasing unemployment, changes in payment behavior, loan concentrations or other factors, ● Changes in the amount of our loan portfolio collateralized by real estate and weaknesses in the real estate market, ● Sales of problem assets at discounted prices to accelerate the resolution of problem assets, ● The rate of loan delinquencies and amounts of loan charge-offs and recoveries, ● Adverse changes in asset quality and resulting credit-related losses and expenses, ● Our allowance for loan losses and the amount of loan loss provisions required in future periods, ● The rate of loan growth in recent years and the lack of seasoning of a portion of our loan portfolio, ● Changes in availability of wholesale funding sources including increases in collateral margin requirements or reductions in eligible collateral, ● Our reliance on available secondary funding sources to meet our liquidity needs, such as Federal Home Loan Bank (“FHLB”) advances, Federal Reserve System (“Federal Reserve”) Discount Window (“Discount Window”) borrowings, brokered deposits, sales of investment securities and loans and lines of credit from correspondent banks, ● Our expectations regarding our operating revenues, expenses, effective tax rates and other results of operations, ● Changes in the interest-rate environment which could reduce net interest margins or result in deposits being withdrawn from the Bank, ● Increased cybersecurity risk, including potential network breaches, business disruptions or financial losses, ● Fraud committed by third parties, including cybersecurity risks associated with transactions initiated through our electronic banking products and services, whether initiated by clients or the Bank, ● Changes in political conditions and the legislative or regulatory environment including the impact of ongoing financial reform legislation on the banking and financial services industries, ● Potential limitations on our ability to utilize net operating loss and net realized built-in loss carryforwards for income tax purposes, ● Risks associated with income taxes including the potential for adverse adjustments and the inability to fully realize deferred tax benefits, ● Our ability to maintain appropriate levels of capital including levels required under the capital rules implementing Basel III, ● Our ability to comply with regulatory rules and restrictions and potential regulatory actions if we fail to comply, ● Results of examinations by our regulatory authorities including the possibility that the regulatory authorities may, among other things, require us to increase our allowance for loan losses or write down assets, ● General economic conditions, either nationally or regionally and especially in our primary markets, becoming less favorable than expected, resulting in, among other things, reduced loan production and, therefore, interest income and deterioration in credit quality, ● Our ability to attract and retain key personnel, 1 ● Our ability to retain our existing clients including our deposit relationships, ● Our current and future products, services, applications and functionality and plans to promote them, ● Risks associated with a failure in, or breach of, our operations, security systems or infrastructure, or those of our third-party vendors or business partners, ● Changes in accounting policies and practices, ● Our ability to maintain effective internal control over financial reporting, ● Potential corporate transactions, including mergers and acquisitions and securities offerings, and the impact on the market value of our common stock and integration risk, ● The impact on the market value of our common stock based on the volume of trading activity, our continued listing on a national stock exchange and inclusion in the Russell 2000 index, ● Loss of consumer confidence and economic disruptions resulting from terrorist activities or other military actions and/or ● Other risks and uncertainties detailed in this Annual Report on Form 10-K and, from time to time, in our other filings with the SEC. The Company does not undertake and specifically disclaims any obligation to update any forward-looking statements to reflect occurrences or unanticipated events or circumstances after the date of such statements except as required by federal securities laws. ITEM 1. BUSINESS Development and Description of Business Organization Palmetto Bancshares, Inc. is a South Carolina bank holding company organized in 1982 and headquartered in Greenville, South Carolina. The Company serves as the bank holding company for the Bank, which began operations in 1906. Through its Retail, Commercial and Wealth Management businesses, the Bank specializes in providing financial solutions to consumers and businesses with deposit and cash management products, loans (including consumer, Small Business Administration (“SBA”), commercial, corporate, mortgage, credit card and automobile), lines of credit, trust, brokerage, private banking, financial planning and insurance throughout its primary market area of nine counties located in northwest South Carolina which includes the counties of Abbeville, Anderson, Cherokee, Greenville, Greenwood, Laurens, Oconee, Pickens and Spartanburg (commonly referred to as the “Upstate”). As a holding company without any current stand-alone operations, the Company’s primary sources of liquidity are proceeds from debt and equity securities offerings and dividends received from the Bank. The following table summarizes the Company’s consolidated assets, revenues and net income (loss) at the dates and for the periods indicated (in thousands). At and for the years ended December 31, Total consolidated assets $ 1,118,811 $ 1,090,229 $ 1,145,456 Total consolidated revenues, net of interest expense 52,665 55,114 67,282 Total consolidated net income (loss) 9,355 27,731 ) The Bank was organized in Laurens, South Carolina under South Carolina law in 1906 and relocated its headquarters to Greenville, South Carolina in 2009 with its operations center remaining in Laurens. The Company owns all of the Bank’s common stock. The Bank primarily acts as a financial intermediary by attracting deposits from the general public and using those funds, together with borrowed funds in the wholesale market, primarily to originate loans and invest in securities. 2 Impact of the Financial Crisis and Great Recession Beginning in 2009, the Company’s financial results were significantly impacted by the recession of December 2007 through June 2009 (commonly referred to as the “Great Recession”) and its aftermath. While the economy has steadily improved since then, overall economic conditions continue to present challenges for the banking industry and the Company. In response to these challenges, in June 2009 the Board of Directors and management adopted and began executing a proactive and aggressive Strategic Project Plan to address issues related to credit quality, liquidity, earnings and capital. The Strategic Project Plan included significant strategic changes to the Company’s operations, including, among other things: ● Reducing problem assets, losses from which resulted in overall annual losses in 2009 through 2012, ● Raising $114 million in capital through a private placement transaction consummated in 2010 (the “Private Placement”), ● Repositioning the balance sheet from an asset/liability management standpoint, ● Rationalizing our branch network and headcount, ● Refining our infrastructure, technology platform and process improvements, ● Focusing on expense reductions and efficiency, ● Refining our organization structure and lines of business and reconstituting our executive management and senior leadership team, ● Implementing new products and services including electronic delivery and specialized lending niches such as SBA, Corporate Banking, Commercial & Industrial and Private Banking, ● Developing tailored go-to-market strategies and expertise and ● Returning to profitability on an annual basis beginning in 2013. The Strategic Project Plan also positioned the Bank to be well prepared for a Consent Order, effective June 10, 2010, between the Bank and the Federal Deposit Insurance Corporation (the “FDIC”), as our primary federal regulator and deposit insurer, and the South Carolina State Board of Financial Institutions (the “State Board”), our chartering agency (collectively, the “Supervisory Authorities”), which was subsequently terminated on January 30, 2013 (with all remaining regulatory restrictions terminated in 2014). As a result of our efforts, the Company returned to quarterly profitability in third quarter 2012 and annual profitability beginning in 2013. We expect the Company to remain profitable going forward. Further, we believe the Company’s earnings will be more stable and predictable on a going-forward basis. However, the Company’s performance is subject to numerous risks and uncertainties, many of which are beyond our control, and we can provide no assurances regarding the sustainability of, or improvement in, future earnings. In addition, the pace of future problem asset resolution activities may vary and, as a result, the level of credit-related expenses may fluctuate from period to period. Market The Company is a locally-oriented, community-based financial services institution. Our local market orientation is reflected in the composition of our Board of Directors, management and local community advisory boards, which are generally comprised of local business persons, professionals and other community representatives who assist us in identifying and responding to banking needs within our market. Our overall strategy is to operate with local decision making and knowledge while also offering many of the products and services available from larger competitors. Our primary market area is located in the Upstate of South Carolina. We currently originate substantially all of our loans and deposits in our primary market area with out-of-market loans only originated to existing borrowers in our primary market area or purchased from other financial institutions. Out-of-market loans purchased from other financial institutions are subjected to our current underwriting standards. Loan purchases are generally made infrequently and only to supplement organic loan origination activity within our markets. The Upstate’s ability to attract both small, local companies and major internationally-recognized corporations is the result of cooperation between city and state governments and the private sector. We believe that the Upstate’s entrepreneurial spirit and strong workforce creates a business-friendly environment. Major industries of commerce in the Upstate include the automobile industry, which is concentrated primarily along the corridor between Greenville and Spartanburg around the BMW manufacturing facility in Greer, South Carolina. The Greenville Health System and Bon Secours St. Francis Health System represent the healthcare and pharmaceuticals industry in the area. The Upstate is also home to a large amount of private sector and university-based research including research and development facilities for Michelin, Fuji and General Electric and research centers to support the automotive, life sciences, plastics and photonics industries. Clemson University, BMW, IBM, Microsoft and Michelin have combined their resources to create International Center for Automotive Research, a research park that specializes in the development of automotive technology. The Upstate also benefits from being an academic center and is home to collegiate and university education facilities such as Clemson University, Furman University, Presbyterian College, University of South Carolina – Upstate, Anderson University, Lander University, Bob Jones University, Wofford College and Converse College, among others. 3 Located adjacent to major transportation corridors such as Interstates 85 and 26 and centrally located between Charlotte, North Carolina and Atlanta, Georgia, the Upstate provides a diversified, broad economic base. We believe that our primary market area is not dependent on any one or a few types of commerce due to the area’s diverse economic base. Our client base is similarly diverse, although, as a community bank, our loan portfolio includes concentrations in construction and commercial real estate. Despite being in these growth markets in South Carolina, we are sensitive to changes in the state and local economies. South Carolina has not been immune to the economic challenges and slow recovery of the Great Recession and its aftermath. During this period, unemployment rose in our markets, and property values declined. The Upstate has experienced steady improvement in unemployment and stabilization of property values since the end of the Great Recession. According to the United States (the “U.S.”) Department of Labor, as of February 23, 2015, unemployment rates, not seasonally adjusted, at December 31, 2014 for counties in our market areas were as follows: Abbeville 6.6%, Anderson 5.4%, Cherokee 6.7%, Greenville 5.0%, Greenwood 6.4%, Laurens 6.4%, Oconee 6.2%, Pickens 5.3% and Spartanburg 5.5%. As of February 23, 2015, the average state unemployment rate, seasonally adjusted, for South Carolina at December 31, 2014 was 6.5% compared to 5.6% for the U.S. While improved, the elevated levels of unemployment over historical levels could adversely impact credit quality. Distribution Channels We are primarily engaged in the business of commercial and retail banking through our 25 branches in the Upstate. At December 31, 2014, we also had 27 automatic teller machines (“ATMs”) including three deposit-accepting ATMs and seven limited service offices located in retirement centers and other facilities in the Upstate. Our branches serve as physical locations where clients can apply for and obtain various loan products, and we also accept residential mortgage loan applications online through our website. We also offer loans to finance the purchase of new and used automobiles through a network of auto dealerships in and contiguous to our market (commonly referred to as “indirect lending”) as well as loans to small business through U.S. SBA programs. While the branches are an important distribution channel, we also offer 24/7/365 service to our clients through weekday hours at branches, Saturday banking at select branches, an ATM network that incorporates regional and national networks, a telephone client contact center, online and mobile banking (including mobile deposits) and treasury management such as wire transfer, ACH and remote deposit capture. For the past several years, we have been realigning our organizational structure and more specifically delineating our businesses for improved accountability and go-to-market strategies. However, financial information for these businesses has been separated to a limited extent, and, therefore, we do not have disaggregated financial information that meets the criteria to be considered reportable segments. Accordingly, at December 31, 2014, the Company had one reportable segment, which was banking. Competition We face substantial competition from national, regional and other community banks. We also face competition from many other types of financial institutions including savings and loan associations, finance companies, credit unions, mortgage banks and other financial intermediaries as well as full-service and discount brokerage firms. Out-of-state financial intermediaries that have opened loan production offices or that solicit deposits in our market areas also provide competition. In addition, money market and stock and fixed income mutual funds have attracted an increasing share of household savings. We compete with many other financial institutions, some of which are larger and have greater resources available than those of the Company, which enables them to maintain numerous locations and conduct extensive promotional and advertising campaigns. Due to their size, some of these competitors may offer a broader range of products and services as well as better pricing for those products and services than we offer. In addition, banks and other financial institutions with larger capitalization and financial intermediaries that are not subject to bank regulatory restrictions may have larger lending limits that allow them to serve the lending needs of larger customers. Because larger competitors have certain advantages in attracting business from larger corporations, we generally concentrate our efforts on attracting and servicing the business of individuals and small and medium-size businesses. We generally compete on the basis of local relationships, responsive service, the convenience of our service channels (branches, client contact center, mobile and online banking and cash management products), broad suite of our products and services and competitive pricing. 4 We also compete with nonfinancial companies and/or nontraditional financial institutions that offer payment, lending and other financial services. These companies may not be subject to the same regulatory restrictions as the Company and the banking industry in general. The following table summarizes the Bank’s deposit market share in our market areas, as of June30, 2014, the most recent date for which data is available from the FDIC. County Ranking among all institutions Total institutions Market share among all institutions Ranking among South Carolina headquartered institutions Total South Carolina headquartered institutions Market share among South Carolina headquartered institutions Abbeville 5 6 % 4 4 % Anderson 11 21 6 12 10.08 Cherokee 5 7 2 2 22.10 Greenville 10 31 5 16 9.82 Greenwood 4 7 2 3 23.61 Laurens 1 8 1 3 Oconee 11 13 1.48 6 7 Pickens 12 15 6 6 2.75 Spartanburg 10 19 5 9 10.20 Total 7 42 2 25 11.58 According to FDIC data, as of June 30, 2014, the Bank’s market share in South Carolina ranks 9 out of 91 institutions and 3 out of 66 South Carolina headquartered institutions. Teammate s At December 31, 2014, we had 286 full-time equivalent employees (which we refer to as “teammates”), none of whom were subject to collective bargaining agreements, compared with 302 full-time equivalent teammates at December 31, 2013. Based on the current and expected future size, scope of business activities and electronic distribution channels of the Company, we believe we have the proper alignment of teammate roles and responsibilities. We consider our teammate relations to be good. Lending Activities There are inherent risks associated with our lending activities. Prudent risk taking requires sound policies intended to manage the risk within the loan portfolio and control processes intended to ensure compliance with those policies. We review our lending policies and procedures and credit administration function on a regular basis. Current policies and procedures include centralized controls over construction draws, appropriate lending limit approval authorities, general prohibition of out-of-market loan originations to borrowers for which we do not have a previously existing relationship, employment of personnel with expertise in credit administration and special assets management and internal and external training in areas of underwriting and financial statement analysis. During 2014 and first quarter 2015, the Company purchased loans from other financial institutions to supplement organic loan originations. The purchased loans were originated by another financial institution to borrowers and secured by property generally located outside our market. Loan purchases were subjected to the same underwriting standards as our organic loan originations, and we may continue to purchase loans in the future. We do not generally originate loans in excess of 100% of collateral value, offer loan payment arrangements resulting in negative amortization, engage in lending practices subjecting borrowers to substantial payment increases (e.g. principal deferral periods, loans with initial interest-only periods, etc.) or offer loan payment arrangements with minimum payments that are less than accrued interest. We follow established guidelines with regard to the scoring and approval of loans. Our loan approval process is multilayered and incorporates a computer-based scoring analysis for all consumer loans (with required approvals for policy or rate exceptions) and all commercial loans of $500 thousand or less when the total credit exposure is less than $750 thousand. All commercial loans with total credit exposure greater than or equal to $750 thousand are reviewed and approved by individuals within the approval hierarchy and, if greater than $5 million, by our Officer’s Credit Committee. 5 We perform, internally and through the use of an independent third party that reports to the Credit Committee of the Board of Directors, independent loan reviews to validate our loan risk ratings on a periodic basis. Although all of the loans within our loan portfolio are subject to review, commercial real estate loans are given more focus in the loan review selection process as a result of their risk characteristics and concentration of such loans within our loan portfolio. In addition, loans in newer lines of business or those originated though new loan officers are also subject to review to ensure compliance with our credit policies and procedures. Loan review reports are submitted to the Officer’s Credit Committee and the Credit Committee of the Board of Directors, and the third-party loan review firm meets independently with the Credit Committee of the Board of Directors. The loan review process compliments and reinforces our risk identification and assessment decisions. Compliance with our underwriting policies and procedures is monitored through a loan approval, documentation and exception reporting review process. Our underwriting monitoring procedures include detailed loan reviews, written workout plans for problem loans, monitoring of borrower and industry sectors, hiring and reassignment of personnel with expertise in credit administration and special assets management and active marketing and reduction of problem assets. We also maintain internal loan reporting and reporting to the Board of Directors. Commercial Real Estate.
